Citation Nr: 0026637	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a compensable initial rating for post-
traumatic headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel







INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in April 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


REMAND

The veteran contends that his service-connected headaches are 
more than noncompensably disabling.  During an August 1997 VA 
examination, which was the only VA examination at which the 
headaches were the subject of examination, the claims file 
was not available (see the handwritten peripheral nerves 
examination report prepared by the same examiner on the same 
day), and the examiner offered no explicit opinion as to the 
current severity of the headaches.  Given the difficulty in 
verifying the severity of headaches with objective evidence, 
review of the claims file by the VA examiner for pertinent 
complaints of pain, etc., in treatment records would be of 
particular importance in this case.

Also, pursuant to 38 C.F.R. § 19.37(a) (1999), evidence 
received by the agency of original jurisdiction prior to 
transfer of the records to the Board of Veterans' Appeals 
after an appeal has been initiated (including evidence 
received after certification has been completed) will be 
referred to the appropriate rating or authorization activity 
for review and disposition.  If the Statement of the Case and 
any prior Supplemental Statements of the Case were prepared 
before the receipt of the additional evidence, a Supplemental 
Statement of the Case will be furnished to the appellant and 
his or her representative as provided in § 38 C.F.R. § 19.31, 
unless the additional evidence received duplicates evidence 
previously of record which was discussed in the Statement of 
the Case or a prior Supplemental Statement of the Case or the 
additional evidence is not relevant to the issue, or issues, 
on appeal. 

In correspondence dated in February 2000, the veteran 
requested that the RO obtain evidence dated in December 1998 
and November 1999 which he indicated reflected treatment 
pertinent to evaluation of his headache disability.  The RO 
has obtained this evidence, but has not provided the veteran 
with a supplemental statement of the case which includes 
consideration of this evidence.  The new medical evidence 
reflects problems with management of severe pain.  The 
records do not explicitly refer to treatment of headaches, 
but do refer to treatment of the veteran's service-connected 
cervical spine disability, which the RO found to be the cause 
of the post traumatic headaches for which the veteran is 
service connected.  In light of the specific contentions of 
the veteran, this evidence is of sufficient relevance to 
warrant a supplemental statement of the case, especially 
since the severity of the veteran's headache pain is of 
critical importance for the claim on appeal.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
and procedural development are essential for a proper 
appellate decision and, therefore, remands the matter to the 
RO for the following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA, military, or 
private, who have evaluated or treated 
him for headache disability since June 
1997.  Securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously obtained by the 
RO and associate them with the claims 
folder. 

3.  The veteran should be afforded VA 
neurological examination to determine the 
severity of his headaches.  The claims 
folder is to be made available to the 
examiner prior to examination for use in 
the study of the case, and the physician 
is to indicate in his report whether he 
has reviewed the file.  All necessary 
tests and studies should be conducted in 
order to identify and describe the 
symptomatology attributable to the 
headaches.  The examiner is to comment on 
the headaches, the extent to which they 
are prostrating, the duration, and the 
extent to which they affect employment.  
The neurological examiner is requested to 
provide an opinion as to the additional 
disability caused by headaches, viewed as 
a disabling condition caused by, but 
separate from and in addition to, the 
veteran's cervical spine disability. 

4.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim. 

5.  Thereafter, the case should be 
readjudicated by the RO, taking into 
account the evidence received since the 
most recent supplemental statement of the 
case.  If the benefits sought on appeal 
are denied, then the appellant should be 
provided a supplemental statement of the 
case that reflects RO consideration of 
all additional evidence, and the 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board 
intimates no opinion as to the ultimate outcome of the case.  
The appellant need take no action until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



